Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Response to Amendment
	The amendment filed on 3/5/2021 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-8, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP05171628A) in view of Duckworth (US20050274740).
Claim 1:  Goto discloses a high-viscosity fluid pumping system (Fig. 1) comprising a reservoir (1) defining an interior for holding a fluid; a pump assembly (2) having an inlet (note opening b/t 1 and 2a) and an outlet (note outlet downstream from 10), the pump assembly including a housing (2a) having an inner surface defining a chamber (note chamber for 2b), the inlet providing fluid communication between the interior of the reservoir and the chamber (Fig. 1), and the chamber being in fluid communication with the outlet (Fig. 1), a check valve (10) positioned between and fluidly connected to the outlet and the chamber, the check valve configured to permit the fluid to move from the chamber to the outlet (Fig. 1), and a piston (2b) positioned in the chamber and configured to move from a retracted position, in which the chamber is in open, uninterrupted fluid communication with the reservoir via the inlet (as depicted in Fig. 1 with the piston at the leftmost position in solid lines), to an extended position to move the fluid through the check valve toward the outlet (as depicted in Fig. 1 with the piston at the rightmost position in dotted lines).
Goto is not explicit about a first heater coupled to the housing of the pump assembly and configured to heat the inner surface of the housing to heat the fluid contained in the chamber of the pump assembly.  However, Duckworth teaches a similar pump device using a heater coupled to the housing of the pump assembly and configured to heat the inner surface of the housing to heat the fluid contained in the chamber of the pump assembly (paragraph 20, Examiner noting that “separate sets of heating elements may be used to provide heat to the adhesive in the hot melt tank and 
Claim 2:  Goto and Duckworth teach the previous limitations.  Goto further discloses a second heater (note “H” in Fig. 1) configured to heat the fluid in the reservoir.
Claim 5:  Goto and Duckworth teach the previous limitations.  Goto further discloses that the check valve (10) is in fluid communication with the inlet when the piston in the retracted position (Fig. 1).
Claim 6:  Goto and Duckworth teach the previous limitations.  Goto further discloses that the inlet is an elongate slot defined by the housing (Fig. 1), the elongate slot being elongate in a direction generally parallel to movement of the piston within the chamber (Fig. 1).
Claim 7:  Goto and Duckworth teach the previous limitations.  Goto further discloses that the reservoir (1) is located above the housing, the reservoir having an open base fluidly connected to the slot (Fig. 1).
Claim 8:  Goto and Duckworth teach the previous limitations.  Goto does not disclose making the components modular such that they can be removably connected and therefore separated from one another.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Nerwin v. Erlichman, 168 USPQ 177,179.
Claim 10:  Goto and Duckworth teach the previous limitations.  Duckworth further discloses that the inlet is a slot (Fig. 1, note slot in upper portion of the housing in the pump assembly) located in the housing, wherein the check valve and piston are configured to form a vacuum in the chamber as the piston moves to the retracted position (Fig. 1), and wherein the piston in the retracted position is configured to allow a chamber outlet of the chamber to be in open fluid communication with the inlet whereby fluid is drawn into the chamber by the force of the vacuum in the chamber (Fig. 1).
Claim 14:  Goto and Duckworth teach the previous limitations.  Goto further discloses a driver (3) operatively connected to the piston to move the piston between the retracted and extended positions.
Claim 16:  Duckworth and Goto teach the claimed invention.  Goto further discloses that the driver (3) is configured to move the piston different distances from the retracted position toward the extended position to dispense different amounts of fluid through the outlet (Examiner noting various driver operation output during different time periods), the amount of fluid dispensed corresponding to the distance the piston is moved by the driver (Examiner noting that it is obvious that the amount of fluid dispensed is directly related to the distance the driver moves the piston pump).
Claims 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP05171628A) in view of Duckworth (US20050274740) and in further view of Conley (US20120132304).
Claim 9:  Goto and Duckworth teach the previous limitations but Goto does not disclose a seal located between the reservoir and the housing to provide a fluid tight fit between the reservoir and the housing.  However, Conley discloses a pumping device which includes a seal (see Fig. 41, note 2550; also Fig. 43, 2576) located between a reservoir and a housing to provide a fluid tight fit between the reservoir and the housing.  It would have been obvious before the effective filling date to a skilled artisan to include a sealing arrangement as taught by Conley into the apparatus of Goto in order to prevent the escape of media to be pumped.
Claim 17:  Goto and Duckworth teach the previous limitations but Goto does not disclose a transfer block slidably mounted on a rail, the transfer block connected to the piston and the driver to operatively connect the piston to the driver, the transfer block configured to slide along the rail as the driver moves the piston between the retracted and extended positions.  However, Conley further discloses a pump arrangement using an alternate drive mechanism which utilizes a transfer block (414, called a follower Figures 5-8) slidably mounted on a rail (424), the transfer block connected to the piston (384) and the driver (164) to operatively connect the piston to the driver, the transfer block configured to slide along the rail as the driver moves the piston between the retracted and extended positions.  It would have been obvious before the effective filling date to a skilled artisan to include a drive arrangement as taught by Conley into the apparatus of Goto as it involves mere substitution of one known drive mechanism for another with a predictable expectation of success.
Claim 18:  Goto, Duckworth and Conley teach the previous limitations.  Conley further discloses a limit switch (440/442/434, see paragraph 95) configured to be engaged by the transfer block to stop the driver and/or calibrate the driver.
Claim 19:  Goto, Duckworth and Conley teach the previous limitations.  Goto does not disclose a removable lid/seal arrangement.  However, Conley teaches a reservoir which includes a removable lid (2526 see Figures 38-39 note removable bolts 2532), the reservoir including a seal (see Figure 39 note annular seal between reservoir and lid) configured to provide a fluid tight fit between the reservoir and the lid.  It would have been obvious before the effective filling date to a skilled artisan to include a lid arrangement as taught by Conley into the apparatus of Goto to allow easy access inside the reservoir while also preventing the contents and their associated odors from escaping to the surrounding area.
Claims 1, 4-8, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A).
Claim 1:  Duckworth discloses a high-viscosity fluid pumping system (Fig. 1) comprising a reservoir (Auto-fee/hot melt tank) defining an interior for holding a fluid (molten adhesive); and a pump assembly (note pump assembly beneath reservoir) having an inlet and an outlet (Fig. 1, note inlet/outlet on left side of pump assembly), the pump assembly including a housing having an inner surface defining a chamber (see molten adhesive chamber), the inlet providing fluid communication between the interior of the reservoir and the chamber (Fig. 1), and the chamber being in fluid communication with the outlet (Fig. 1), a check valve (note check valves) positioned between and fluidly connected to the outlet and the chamber, the check valve configured to permit the fluid 
Duckworth does not disclose a chamber which is in open, uninterrupted fluid communication with the reservoir via the inlet.  However, Goto teaches a similar pump apparatus which uses a chamber (chamber inside of 2a) which is in open, uninterrupted fluid communication with the reservoir (1) via an inlet (note inlet of 2a below 1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to omit Duckworth’s inlet valve in following the open arrangement like that taught by Goto as it simplifies the apparatus, reduces the number of components, and provides less opportunity for the viscous fluid to clog around the inlet valve.
Claim 4:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses that the check valve and piston are configured to form a vacuum in the chamber as the piston moves from the extended position to the retracted position (as can be appreciated from Figure 1 when the outlet check valve seals off the chamber due to the retracting piston).
Claim 5:  Duckworth and Goto teach the previous limitations.  Duckworth, as modified by Goto, further teaches that the check valve is in fluid communication with the inlet when the piston in the retracted position (Fig. 1).
Claim 6:  Duckworth and Goto teach the previous limitations.  Goto further teaches that the open inlet is an elongate slot defined by its housing (2a), the elongate slot being elongate in a direction generally parallel to movement of the piston within the chamber (see Fig. 1 of Goto).
Claim 7:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses that the reservoir is located above the housing (Fig. 1) and Duckworths’ reservoir has an open base (note open base portion of Duckworth’s reservoir) fluidly connected to the open slot incorporated into Duckworth from Goto.  
Claim 8:  Duckworth and Goto teach the previous limitations.  Duckworth does not disclose making the components modular such that they can be removably connected and therefore separated from one another.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the piston, the housing and the reservoir modular components that can be separated, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
Claim 10:  Duckworth and Goto teach the previous limitations.  Duckworth, as modified by Goto, further teaches that the inlet is a slot (Fig. 1, note slot in upper portion of the housing in the pump assembly of Goto) located in the housing, wherein the check valve and piston are configured to form a vacuum in the chamber as the piston moves 
Claim 14:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses a driver (Fig. 1, note air-driving mechanism at end of piston) operatively connected to the piston to move the piston between the retracted and extended positions.
Claim 16:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses that the driver (Fig. 1, see claim 14) is configured to move the piston different distances from the retracted position toward the extended position to dispense different amounts of fluid through the outlet (Examiner noting that the pressurized air input can be varied to adjust piston motion), the amount of fluid dispensed corresponding to the distance the piston is moved by the driver (Examiner noting that it is obvious that the amount of fluid dispensed is directly related to the distance the driver moves the piston pump).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A) and in further view of Shavers (US1455272A).
Claim 11:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses a high-viscosity fluid pumping system where the fluid is drawn into the chamber by the force of the vacuum (Fig. 1).  However, Duckworth does not disclose a pressure fitting connected to a pressure source to pressurize the fluid in the reservoir to .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A)  and in further view of Valve Check Inc (https://web.archive.org/web/20180118073236/http://www.valvecheckinc.com/check-valves.cfm, dated January 18, 2018) as well as Word (US4658868).
Claim 12:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses a high-viscosity pumping system with a check valve (Fig. 1).  Duckworth does not disclose that the check valve has a cracking pressure of at least 0.5 psi. However, Valve Check Inc discloses several check valves with a cracking pressure of 0.5 psi (Note the crack pressure of the 600 series, U600 series, or U62OB series). It would have been obvious to a person skilled in the art before the effective filing date to substitute Duckworth's valve for one of Valve Check Inc's valves as it involves mere substitution for one known element for another with a predictable expectation of success.
Duckworth also discloses a high-viscosity pumping system with at least one heater (paragraph 20) to heat the fluid. Duckworth does not disclose that the heater  21 °C (See Col 1  lines 7-23, examiners notes that viscous asphalt fluid must not go below 70°F/21°C, which means the asphalt must be heated at or above 21°C ) in order to keep the material flowable for a pump. It would have been obvious to a person skilled in the art before the effective filling date to heat and maintain the viscous materials to temperatures above approximately 21 °C as taught by Word in the invention of Duckworth in order to keep the material flowable and prevent clogging the pump.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A) and in further view of Jeter (US20030080156A1).
Claim 13:  Duckworth and Goto teach the previous limitations.  Duckworth further discloses a high viscosity fluid pumping system (Fig. 1) but is silent about a heated supply line which connects an outlet of the pump assembly and the injection outlet at opposite ends thereof to provide fluid communication between the injection outlet and the outlet of the pump assembly.  However, Jeter teaches heating supply lines (46, see paragraph 0020) which connect an outlet of a pump assembly (58) and an injection outlet (50) at opposite ends thereof for the outlet of a viscous material pump. It would have been obvious before the effective filling date to a skilled artisan to utilize heated supply lines as taught by Jeter in the invention of Duckworth in order to decrease the frictional flow from viscosity within the fluid in the supply line and reduce clogging the supply line.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A) and in further view of Ross (US20140117047).
Claim 15:  Duckworth and Goto teach the previous limitations.  Duckworth does not disclose a controller configured to operate the driver.  However, Ross teaches a pump arrangement using air to drive a pump (Fig. 1) and a controller (17/18) configured to operate a driver (36).  It would have been obvious before the effective filling date to a skilled artisan to include a controller as taught by Ross into the apparatus of Duckworth to automatically alternate pressurized air provided to the air motor in Duckworth.
Claims 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A) and in further view of Conley (US20120132304).
Claim 9:  Duckworth and Goto teach the previous limitations.  Duckworth does not disclose a seal located between the reservoir and the housing to provide a fluid tight fit between the reservoir and the housing.  However, Conley discloses a pumping device which includes a seal (see Fig. 41, note 2550; also Fig. 43, 2576) located between a reservoir and a housing to provide a fluid tight fit between the reservoir and the housing.  It would have been obvious before the effective filling date to a skilled artisan to include a sealing arrangement as taught by Conley into the apparatus of Duckworth to prevent the escape of media to be pumped.
Claim 17:  Duckworth and Goto teach the previous limitations.  Duckworth does not disclose a transfer block slidably mounted on a rail, the transfer block connected to the piston and the driver to operatively connect the piston to the driver, the transfer 
Claim 18:  Duckworth, Goto and Conley teach the previous limitations.  Conley further discloses a limit switch (440/442/434, see paragraph 95) configured to be engaged by the transfer block to stop the driver and/or calibrate the driver.
Claim 19:  Duckworth, Goto and Conley teach the previous limitations.  Duckworth does not disclose a removable lid/seal arrangement.  However, Conley teaches a reservoir which includes a removable lid (2526 see Figures 38-39 note removable bolts 2532), the reservoir including a seal (see Figure 39 note annular seal between reservoir and lid) configured to provide a fluid tight fit between the reservoir and the lid.  It would have been obvious before the effective filling date to a skilled artisan to include a lid arrangement as taught by Conley into the apparatus of Duckworth to allow easy access inside the reservoir while preventing contamination from entering as well.
s 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US20050274740) in view of Goto (JP05171628A) and in further view of Bancon (US 5,915,593).
Claim 21:  Duckworth, Goto and Conley teach the previous limitations.  Duckworth does not disclose specifics that the first heater underlies the chamber.  However, Bancon teaches a pump arrangement (Fig. 2) in which a first heater (39) is positioned axially in-line with and adjacent a pump chamber in order to keep associated product at a constant temperature (see col. 2, lines 58-61).  As incorporated into the horizontal arrangement of Duckworth, a skilled artisan would know that in placing the heater in a similar orientation with respect to the chamber (i.e., axially parallel w/ the pump chamber), there would be the limited options of the heater being situated either underneath or to sides of the chamber (as the exiting slot would interfere with placement on the top).  An obvious try, then, would be to place the heater on either the sides or bottom as each would provide conductive heat around the pump chamber.  Therefore, it would have been obvious before the effective filling date to a skilled artisan to utilize the parallel-with-the-pump-chamber heater arrangement of Bancon into the apparatus of Duckworth as there would be a finite number of identified solutions (bottom/side placement with respect to the chamber), with a reasonably expectation of success (as providing heat to the associated chamber will occur with any placement as conduction will carry heat around the chamber).
Claim 22:  Duckworth, Goto and Bancon teach the previous limitations.  Duckworth, as modified by Bancon, further teaches that a first conductive heat path extending from the first heater to the inner surface is shorter than a second conductive heat path extending from the first heater to the interior of the reservoir (Examiner noting that a path from the heating element of Bancon will be shortest to the chamber).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746